DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 11/25/2020.  Claims 1-20 are pending in the case.  Claims 1, 11, and 20 are independent claims.

Response to Arguments
Applicants argue that “By way of example, ‘usage history’ cannot be said to disclose both a particular type of ‘received data’ as well as the action of ‘identifying’ as presently claimed” (page 10).  Examiner respectfully notes that the claimed identifying may encompass “provided based on context of … usage history.”

Applicants’ remaining prior art arguments have been considered but are moot because the new grounds of rejection presented below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Allowable Subject Matter
Any current independent claim plus the limitations of claims 14 and 15, both referring to the same “portion” of received data, would be allowable.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 10-11, 13, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Irani et al. (US 2019/0371317 A1 and provisional 62/679,972, hereinafter Irani).

As to independent claim 1, Irani teaches a system comprising:
a microprocessor (“one or more processing units (CPUs) 220,” paragraph 0083 line 11, provisional paragraph 0073 line 7); and
a computer readable medium (“memory 202,” paragraph 0083 line 9, provisional paragraph 0073 line 6), coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to:
receive data in a first communication endpoint, wherein the received data is related to a first communication session between the first communication endpoint and at least a second communication endpoint (“task suggestions are provided based on context of the electronic device (e.g., location, WiFi connectivity, WiFi network identifier (e.g., SSID), usage history, time/day, headphones connectivity, etc.).,” paragraph 0334 lines 15-18, provisional paragraph 0281 lines 6-12, emphasis added; figure 8N part 870, provisional figure 8N part 870 “TEXT MOM GOOD MORNING,” “content 808A may specify that a recipient of a text message is a contact ‘Mom’ and the text of the text message is ‘Good Morning,’” paragraph 0314 lines 20-22, provisional 
identify, based on the received data, at least one of each of: a first action (transmit a text), a first user (“Mom”), and a first resource (message body “Good Morning”) (figure 8N part 870, provisional figure 8N part 870 “TEXT MOM GOOD MORNING,” “content 808A may specify that a recipient of a text message is a contact ‘Mom’ and the text of the text message is ‘Good Morning,’” paragraph 0314 lines 20-22, provisional paragraph 0261 lines 13-15); and
generate, for display on the first communication endpoint, at least one of a first simplified user interface command and a simplified user interface command builder, wherein the at least one of the first simplified user interface command and the simplified user interface command builder are generated using a relationship between the first user, the first action, and the first resource (figure 8N part 870, provisional figure 8N part 870 “TEXT MOM GOOD MORNING”).
Irani does not appear to expressly teach a system wherein the data was received from the one or more sensors.
However, Irani teaches a system wherein similar data may be received from the one or more sensors (figure 8X, provisional figure 8X shows a touchscreen interface for composing and sending a text message to a selected contact).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the received data of 

As to dependent claim 10, the rejection of claim 1 is incorporated.  Irani further teaches a system wherein a user creates a batch of simplified user interface commands for display at a same time on the display on the first communication endpoint based on a plurality of separate communication sessions that are unrelated and that include the first communication session (figure 8N part 870, provisional figure 8N part 870 “TEXT MOM GOOD MORNING,” figure 8N part 872, provisional figure 8N part 872 “CALL JOHN,”).

As to independent claim 11, Irani teaches a method comprising:
receiving data in a first communication endpoint, wherein the received data is related to a first communication session between the first communication endpoint and at least a second communication endpoint (“task suggestions are provided based on context of the electronic device (e.g., location, WiFi connectivity, WiFi network identifier (e.g., SSID), usage history, time/day, headphones connectivity, etc.).,” paragraph 0334 lines 15-18, provisional paragraph 0281 lines 6-12, emphasis added; figure 8N part 870, provisional figure 8N part 870 “TEXT MOM GOOD MORNING,” “content 808A may specify that a recipient of a text message 
identifying, based on the received data, at least one of each of: a first action (transmit a text), a first user (“Mom”), and a first resource (message body “Good Morning”) (figure 8N part 870, provisional figure 8N part 870 “TEXT MOM GOOD MORNING,” “content 808A may specify that a recipient of a text message is a contact ‘Mom’ and the text of the text message is ‘Good Morning,’” paragraph 0314 lines 20-22, provisional paragraph 0261 lines 13-15); and
generating, for display on the first communication endpoint, at least one of a first simplified user interface command and a simplified user interface command builder, wherein the generating the at least one of the first simplified user interface command and the simplified user interface command builder, wherein the generating is based on a relationship between the first user, the first action, and the first resource (figure 8N part 870, provisional figure 8N part 870 “TEXT MOM GOOD MORNING”).
Irani does not appear to expressly teach a method wherein the data was received from the one or more sensors.
However, Irani teaches a method wherein similar data may be received from the one or more sensors (figure 8X, provisional figure 8X shows a touchscreen interface for composing and sending a text message to a selected contact).


As to dependent claim 13, the rejection of claim 11 is incorporated.  Irani further teaches a method wherein at least a portion of the received data is received from the one or more sensors during the first communication session (figure 8X, provisional figure 8X shows a touchscreen interface for composing and sending a text message to a selected contact).

As to dependent claim 17, the rejection of claim 11 is incorporated.  Irani further teaches a method wherein the received data comprises data related to a second communication session and a third communication session, wherein at least one of the second and the third communication sessions is between the first communication endpoint and a third communication endpoint, and wherein the received data is related to the second and the third communication sessions (“task suggestions are provided based on context of the electronic device (e.g., location, WiFi connectivity, WiFi network identifier (e.g., SSID), usage history, time/day, headphones connectivity, etc.).,” paragraph 0334 lines 15-18, provisional paragraph 0281 lines 6-12, emphasis added – usage history includes all communication sessions such as “CALL JOHN” (figure 8O 

As to independent claim 20, Irani teaches a hand-held communication endpoint comprising:
a microprocessor (“one or more processing units (CPUs) 220,” paragraph 0083 line 11, provisional paragraph 0073 line 7);
one or more sensors (“touch-sensitive surface,” paragraph 0004 line 3, provisional paragraph 0003 line 2);
a display (“display,” paragraph 0004 line 3, provisional paragraph 0003 line 2); and
a computer readable medium (“memory 202,” paragraph 0083 line 9, provisional paragraph 0073 line 6), coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to:
receive data, wherein the received data is related to a first communication session between the hand-held communication endpoint and at least a second communication endpoint (“task suggestions are provided based on context of the electronic device (e.g., location, WiFi connectivity, WiFi network identifier (e.g., SSID), usage history, time/day, headphones connectivity, etc.).,” paragraph 0334 lines 15-18, provisional paragraph 0281 lines 6-12, emphasis added; figure 8N part 870, provisional figure 8N part 870 
identify, based on the received data, at least one of each of: a first action (transmit a text), a first user (“Mom”), and a first resource (message body “Good Morning”) (figure 8N part 870, provisional figure 8N part 870 “TEXT MOM GOOD MORNING,” “content 808A may specify that a recipient of a text message is a contact ‘Mom’ and the text of the text message is ‘Good Morning,’” paragraph 0314 lines 20-22, provisional paragraph 0261 lines 13-15); and
display at least one of a first simplified user interface command and a simplified user interface command builder, wherein the at least one of the first simplified user interface command and the simplified user interface command builder are derived from a relationship between the first user, the first action, and the first resource (figure 8N part 870, provisional figure 8N part 870 “TEXT MOM GOOD MORNING”).
Irani does not appear to expressly teach a method wherein the data was received from the one or more sensors.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the received data of Irani to be received from the one or more sensors of Irani.  One would have been motivated to make such a combination to enable the communication endpoint “to adapt based on previous user behavior” (Irani paragraph 0003 line 16, provisional paragraph 0002 line 10).

Claims 2 and 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Irani in view of Lambert et al. (“Microsoft Outlook 2013 Step by Step,” Microsoft Press 2013, hereinafter Lambert).

As to dependent claim 2, the rejection of claim 1 is incorporated.  Irani further teaches a system wherein the simplified user interface command is generated using at least two relationships between the first user, the first action, and the first resource (figure 8N part 870, provisional figure 8N part 870 “TEXT MOM GOOD MORNING” – e.g., the user/action/resource were combined in a previous usage, they were selected on the same touchscreen, they were selected by the same user, they were stored in the same memory device, they were stored in memory on the same date).

Lambert teaches a system wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder (“Rules Wizard,” page 453 figure).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the command of Irani to comprise the command builder of Lambert.  One would have been motivated to make such a combination to allow the user to customize a command.

As to dependent claim 5, the rejection of claim 1 is incorporated.  Irani further teaches a system wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the first simplified user interface command (figure 8N part 870, provisional figure 8N part 870 “TEXT MOM GOOD MORNING”).
Irani does not appear to expressly teach a system wherein after generating the first simplified user interface command, a user of the first communication endpoint selects to generate the simplified user interface command builder by selecting an option on the display of the first simplified user interface command, and displaying the simplified user interface command builder after selecting the option.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the command of Irani to comprise the command builder of Lambert.  One would have been motivated to make such a combination to allow the user to customize a command.

As to dependent claim 6, the rejection of claim 1 is incorporated.
Irani does not appear to expressly teach a system wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder, and wherein the simplified user interface command builder allows a user of the first communication endpoint to select at least two of the first action, the first user, and the first resource to select the relationship to generate and display the first simplified user interface command.
Lambert teaches a system wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder (“Rules Wizard,” page 453 figure), and wherein the simplified user interface command builder allows a 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the command of Irani to comprise the command builder of Lambert.  One would have been motivated to make such a combination to allow the user to customize a command.

Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Irani in view of Patterson et al. (US 2012/0192090 A1, hereinafter Patterson).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Irani does not appear to expressly teach a system wherein the first communication session comprises a second communication session with a third communication endpoint, wherein the second communication session is related to the first communication session and wherein at least one of the first action, the first user, and the first resource are identified based on the second communication session.
Patterson teaches a system wherein the first communication session comprises a second communication session with a third communication endpoint, wherein the second communication session is related to the first communication session and wherein at least one of the first action, the first user, and the first resource are identified 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the relationship of Irani to comprise the second communication session of Patterson.  One would have been motivated to make such a combination to link different communication sessions that are related to each other.

As to dependent claim 4, the rejection of claim 3 is incorporated.  Irani/Patterson further teaches a system wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the first simplified user interface command, wherein the relationship is configured by a user of the first communication endpoint (e.g., location, WiFi connectivity, WiFi network identifier (e.g., SSID), usage history, time/day, headphones connectivity, etc.).,” Irani paragraph 0334 lines 15-18, provisional paragraph 0281 lines 6-12, emphasis added; Irani figure 8N part 870, provisional figure 8N part 870 “TEXT MOM GOOD MORNING,” “content 808A may specify that a recipient of a text message is a contact ‘Mom’ and the text of the text message is ‘Good Morning,’” Irani paragraph .

Claims 7, 12, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Irani in view of Spencer (“How to Create Rules in MS Outlook to Auto Sort Emails,” 2 February 2018, https://business.tutsplus.com/tutorials/create-a-rule-in-outlook--cms-30424).

As to dependent claim 7, the rejection of claim 1 is incorporated.
Irani does not appear to expressly teach a system wherein the generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder, and wherein the simplified user interface builder displays a command to get an external resource, wherein the external resource is external to the system.
Spencer teaches a system wherein the generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder (“Rules Wizard,” 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the command of Irani to comprise the command builder of Spencer.  One would have been motivated to make such a combination to allow the user to customize a command.

As to dependent claim 12, the rejection of claim 11 is incorporated.  Irani further teaches a method wherein the first user, the first action, and the first resource are displayed at a same time on a display of the first communication endpoint, and wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating an action text displayed on the display (figure 8N part 870, provisional figure 8N part 870 “TEXT MOM GOOD MORNING”).
Irani does not appear to expressly teach a method comprising receiving, after the generating based on the relationship, a user selection of at least one of the first user, the first action, and the first resource, wherein the action text on the display changes based on the user selection to display an updated relationship between the first user, the first action, and the first resource based on the user selection.
Spencer teaches a method comprising receiving, after the generating based on the relationship (existing rules, page 14 figure), a user selection of at least one of the 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the command of Irani to comprise the command builder of Spencer.  One would have been motivated to make such a combination to allow the user to customize a command.

As to dependent claim 16, the rejection of claim 11 is incorporated.
Irani does not appear to expressly teach a method wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder, and further comprising adding, by a user of the first communication endpoint, a second action, to the simplified user interface command builder after the simplified user interface command builder is generated and displaying the second action on the simplified user interface command builder.
Spencer teaches a method wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder (“Rules Wizard,” page 8 figure), and further comprising adding, by a user of the first communication endpoint, a second action, to the simplified user interface command builder after the 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the command of Irani to comprise the command builder of Spencer.  One would have been motivated to make such a combination to allow the user to customize a command.

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Irani in view of Lambert and Oracle (“Bronto Knowledge Base,” 25 February 2018, https://docs.oracle.com/cloud/bronto/BKBAS/BKBAS.pdf).

As to dependent claim 8, the rejection of claim 1 is incorporated.
Irani does not appear to expressly teach a system wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder.
Lambert teaches a system wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder (“Change Rule,” page 458 upper figure; “Rules Wizard,” page 454 figure).

Irani/Lambert does not appear to expressly teach a system wherein the first action comprises sending an email, and wherein a suggested text of the email is dynamically presented to a user based on the user selecting the relationship.
Oracle teaches a system wherein the first action comprises sending an email, and wherein a suggested text of the email is dynamically presented to a user based on the user selecting the relationship (“Dynamic Preview is enabled on an individual contact basis. Once it is enabled for a contact, you can select the contact from a list when you preview messages. This allows you to view a message exactly how a contact will see it. It’s especially useful for validating the message tags and/or dynamic content in your message,” page 969 section “Preview Field And Special Tags In Emails With Dynamic Preview” paragraph 2 lines 1-3).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the command builder of Irani/Lambert to comprise the email of Oracle.  One would have been motivated to make such a combination to allow the user to customize a command that sends a message.

As to dependent claim 9, the rejection of claim 1 is incorporated.

Lambert teaches a system wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder (“Change Rule,” page 458 upper figure; “Rules Wizard,” page 454 figure), wherein the simplified user interface command builder comprises a display of the first action (“move it,” page 453 figure), the first user (“people or public group” link, page 453 figure), and the first resource (“specified” folder link, page 453 figure) at a same time on the first communication endpoint.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the command of Irani to comprise the command builder of Lambert.  One would have been motivated to make such a combination to allow the user to customize a command.
Irani/Lambert does not appear to expressly teach a system wherein a user of the first communication endpoint can drag-and-drop the first user, the first action, and the first resource that are displayed at the same time on the display to configure the simplified user interface command builder.
elements (“Drag and drop content tags,” page 140 paragraph 3 line 1).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the command builder of Irani/Lambert to comprise the drag-and-drop of Oracle.  One would have been motivated to make such a combination to make the command builder easier to use.

Claims 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Irani in view of Yang (US 2016/0065509 A1, hereinafter Yang).

As to dependent claim 14, the rejection of claim 13 is incorporated.
Irani does not appear to expressly teach a method wherein the portion of the received data is a voice stream from the first communication session.
Yang teaches a method wherein the portion of the received data is a voice stream from the first communication session (“In accordance with some embodiments, the device receives user input representing speech. In response to receiving user input representing speech, the device transcribes the user input representing speech … The device adds the transcribed speech as response information for the electronic conversation,” paragraph 0220 lines 1-4, 28-30).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the received data of .

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Irani in view of Lambert and Cho et al. (US 2017/0185250 A1, hereinafter Cho).

As to dependent claim 15, the rejection of claim 11 is incorporated.
Irani does not appear to expressly teach a method comprising identifying a second user, wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder.
Lambert teaches a method comprising identifying a second user (“people or public group” link, page 453 figure), wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder (“Change Rule,” page 458 upper figure; “Rules Wizard,” page 454 figure).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the command of Irani to comprise the command builder of Lambert.  One would have been motivated to make such a combination to allow the user to customize a command.
Irani/Lambert does not appear to expressly teach a method wherein identifying the second user is based on a portion of the received data that is received from the one 
Cho teaches a method wherein identifying the second user is based on a portion of the received data that is received from the one or more sensors (“touch screen,” paragraph 0050 lines 7-8; “The cellular module 1021 may provide voice communication, video communication, a message service, an Internet service or the like through a communication network,” paragraph 0123 lines 1-4) during the first communication session, and wherein the second user is not a participant in the first communication session (“the processor 120 may extract a name from a message 540 including name information as a keyword and may output a shortcut 510d of an address book app. In the case where the user selects the shortcut 510d of the address book app, a screen 514, in which the name that is extracted as the keyword is found in the address book app and is displayed, may be output in the first display region 210,” paragraph 0089 lines 1-8).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the identifying of Irani/Lambert to comprise the received data of Cho.  One would have been motivated to make such a combination to enable selection of third parties referenced within a communication session.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Irani in view of Zhong et al. (US 2018/0225263 A1, hereinafter Zhong).

claim 18, the rejection of claim 11 is incorporated.
Irani does not appear to expressly teach a method wherein at least one of the one or more sensors is an imaging sensor, and wherein at least one of the first action, the first user, and the first resource is identified based on data received from the imaging sensor.
Zhong teaches a method wherein at least one of the one or more sensors is an imaging sensor, and wherein at least one of the first action, the first user, and the first resource is identified based on data received from the imaging sensor (“when the camera functionality is selected, a preview of an image seen through the lens of a built-in or communicatively attached camera is displayed in the insertion viewport 112, enabling the user to see how the content element 116 (i.e., photo) looks within the context of the canvas 110 prior to committing to capture and insert the content element in the message,” paragraph 0025 lines 4-10; see also figures 2A-2C).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Irani to comprise the imaging sensor of Zhong.  One would have been motivated to make such a combination to enable embedding images within a communication session.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Irani in view of Zhong and Lambert.

As to dependent claim 19, the rejection of claim 18 is incorporated.  Irani/Zhong further teaches a method wherein generating the at least one of the first simplified user 
Irani/Zhong does not appear to expressly teach a method wherein the first simplified user interface command displays an option, selectable by the user, to display the simplified user interface command builder.
Lambert teaches a method wherein the first simplified user interface command displays an option, selectable by the user (“Change Rule,” page 458 upper figure), to display the simplified user interface command builder (“Rules Wizard,” page 454 figure).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the command of Irani/Zhong to comprise the command builder of Lambert.  One would have been motivated to make such a combination to allow the user to customize a command.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2017/0116184 A1 disclosing identifying a contact based on voice input
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145